282 S.W.3d 390 (2009)
Jacob R. KELLY, Respondent,
v.
Gaytha Jane KELLY, Appellant.
No. WD 70015.
Missouri Court of Appeals, Western District.
March 24, 2009.
William W. Bird, St. Joseph, MO, for Appellant.
Gerald L. Liles, St. Joseph, MO, for Respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, J., and THOMAS H. NEWTON, C.J.
Prior report: 245 S.W.3d 308.

ORDER
PER CURIAM:
Ms. Gaytha J. Kelly appeals the trial court's judgment modifying child custody from joint physical custody to sole physical custody of Mr. Jacob R. Kelly with Ms. Kelly having visitation rights.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).